PER CURIAM.
In a primary coverage dispute between Allstate Insurance Company [Allstate], the renter’s insurer, and Reliance Insurance Company [Reliance], the rental agency’s insurer, we find that the trial court properly entered final summary judgment in favor of Reliance where the language in the lease contract was sufficient to shift the burden of providing primary coverage for the minimum financial responsibility limits of $10,000 per person/$20,000 per occurrence from the rental agency to the renter. § 627.7263, Fla.Stat. (1989); Interamerican Car Rental Inc. v. Safeway Ins. Co., 615 So.2d 244 (Fla. 3d DCA 1993); Commerce Ins. Co. v. Atlas Rent A Car, Inc., 585 So.2d 1084 (Fla. 3d DCA 1991), review denied, 598 So.2d 75 (Fla. 1992); Quemes v. Biscayne Auto Rentals, Inc., 414 So.2d 216 (Fla. 3d DCA 1982).
Additionally, we find that the trial court properly ruled that Allstate has a duty to defend Reliance’s insured, the rental agency.
[C]ompliance with section 627.7263[, Florida Statutes (1985) ]1 shifted to [the renter’s] insurer the responsibility for primary coverage of all claims arising from the vehicle rented by its insured up to the basic minimum limit required by the financial responsibility laws, including a responsibility to provide coverage to [the rental agency]. Such primary coverage which was owed to [the rental agency] encompassed the duty to defend.... See, Marr Invs., Inc. v. Greco, 621 So.2d 447 (Fla. 4th DCA 1993)(duty to defend is broader than duty of coverage/indemnification).
RJT Enterprises, Inc. v. Allstate Ins. Co., 650 So.2d 56, 59 (Fla. 4th DCA 1994), review granted, 659 So.2d 1085 (Fla.1995). Additionally, we certify to the Florida Supreme Court the same question that the Fourth District certified in RJT as being one of great public importance:
ASSUMING THAT THE RENTER’S INSURER OWES A DUTY OF DEFENSE AND INDEMNIFICATION TO ITS INSURED, THE RENTER, DOES THE RENTER’S INSURER OWE THE RENTAL AGENCY, A NON INSURED UNDER THE POLICY, ANY DUTY OF DEFENSE AND/OR INDEMNIFICATION?
Affirmed; question certified.

. The 1985 and 1989 versions of section 627.7263 of the Florida Statutes are identical.